DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20150211888, hereinafter Johnson) and further in view of Honkura et al. (US 20130038323, hereinafter Honkura).

Regarding to claim 1, Johnson discloses a position sensing system (abstract and fig. 3), comprising: 
a waveguide (fig. 3[12]) configured to receive (receive signal 21) and transmit a pulse (transmit signal 23); 
a magnet (fig. 3[22]) moveable relative to the waveguide (fig. 3[12]).
However, Johnson does not disclose wherein the waveguide comprises: 
a first core layer and a second core layer; 
a magnetic layer between the first and second core layer; 
a conductive winding around the first core layer, the second core layer, and the magnetic layer; and 
a first substrate layer above the winding and a second substrate layer below the winding.
Fig 1 and Fig. 9F of Honkura discloses a magnetic sensing device include:
a first core layer (fig. 1 layer 3 and as shown in fig. 9F[3-bottom] as first core layer) and a second core layer (fig. 9F[3-top] as second core layer); 
a magnetic layer (fig. 1[1] and fig. 9F[1]) between the first (fig. 9F[3-bottom]) and second core layer (fig. 9F[3-top]); 
a conductive winding (fig. 1[6] and fig. 9F[61-62]) around the first core layer, the second core layer (fig. 9F[3top/bottom]), and the magnetic layer (fig. 9F[1]); and 
a first substrate layer above the winding and a second substrate layer below the winding (fig. 1F[5]).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the magnetic sensor as taught by Honkura into the sensor of Johnson in order to detect a magnetic field at a high accuracy by improving the linearity and a function which achieves a low power consumption by simplifying a circuitry are required.

Regarding to claim 10, Johnson discloses a position sensing system (abstract and fig. 3), comprising: 
a waveguide (fig. 3[12]) configured to receive (receive signal 21) and transmit a pulse (transmit signal from 23), the waveguide configured as a stack of layers (fig. 10); 
a magnet (fig. 3[22]) moveable relative to the waveguide (fig. 3[12]), 
However, Johnson does not disclose wherein the stack of layers of the waveguide comprises: 
a first core layer and a second core layer; 
a magnetic layer between the first and second core layer; 
a conductive winding around the first core layer, the second core layer, and the magnetic layer; and 
a first substrate layer above the conductive winding and a second substrate layer below the conductive winding.
Fig 1 and Fig. 9F of Honkura discloses a magnetic sensing device include:
a first core layer (fig. 1 layer 3 and as shown in fig. 9F[3-bottom] as first core layer) and a second core layer (fig. 9F[3-top] as second core layer); 
a magnetic layer (fig. 1[1] and fig. 9F[1]) between the first (fig. 9F[3-bottom]) and second core layer (fig. 9F[3-top]); 
a conductive winding (fig. 1[6] and fig. 9F[61-62]) around the first core layer, the second core layer (fig. 9F[3top/bottom]), and the magnetic layer (fig. 9F[1]); and 
a first substrate layer above the winding and a second substrate layer below the winding (fig. 1F[5]).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the magnetic sensor as taught by Honkura into the sensor of Johnson in order to detect a magnetic field at a high accuracy by improving the linearity and a function which achieves a low power consumption by simplifying a circuitry are required.

Regarding to claim 17, Johnson discloses a waveguide (fig. 3[12]) for receiving (receive signal 21) and transmitting a pulse (transmit signal 23), the waveguide comprising: 
However, Johnson does not disclose wherein the waveguide comprises: 
a first core layer and a second core layer; 
a magnetic layer between the first and second core layers, the magnetic layer embedded within an insulative material; 
a conductive winding around the first core layer, the second core layer, and the magnetic layer; and 
a first substrate layer above the conductive winding and a second substrate layer below the conductive winding.
Fig 1 and Fig. 9F of Honkura discloses a magnetic sensing device include:
a first core layer (fig. 1 layer 3 and as shown in fig. 9F[3-bottom] as first core layer) and a second core layer (fig. 9F[3-top] as second core layer); 
a magnetic layer (fig. 1[1] and fig. 9F[1]) between the first (fig. 9F[3-bottom]) and second core layer (fig. 9F[3-top]), the magnetic layer embedded within an insulative material (fig. 3 and paragraph 055 of Honkura shows magnetic layer 1 embedded within glass insulator or an organic material having an insulating property, such as an epoxy resin); 
a conductive winding (fig. 1[6] and fig. 9F[61-62]) around the first core layer, the second core layer (fig. 9F[3top/bottom]), and the magnetic layer (fig. 9F[1]); and 
a first substrate layer above the winding and a second substrate layer below the winding (fig. 1F[5]).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate the magnetic sensor as taught by Honkura into the sensor of Johnson in order to detect a magnetic field at a high accuracy by improving the linearity and a function which achieves a low power consumption by simplifying a circuitry are required.

Regarding to claim 2, Johnson in view of Honkura discloses the position sensing system of claim 1, wherein the waveguide further comprises an epoxy layer, and wherein the magnetic layer is embedded within the epoxy layer (fig. 3 and paragraph 055 of Honkura shows magnetic layer 1 embedded within glass insulator or an organic material having an insulating property, such as an epoxy resin).

Regarding to claim 7 and 16, Johnson in view of Honkura discloses the position sensing system of claims 1 and 10 respectively, wherein the first and second core layers are made from an FR-4 copper-clad laminate (paragraph 0046 of Honkura).

Regarding to claim 8, Johnson in view of Honkura discloses the position sensing system of claim 1, wherein the waveguide is arranged as a semicircle or a wave.
Johnson shows the shape of the waveguide however Johnson in view of Honkura does not discloses “the waveguide is arranged as a semicircle or a wave”.
However, it have been an obvious matter of design choice to change the shape of the waveguide as a semicircle or a wave, since such a modification would have involved a mere change in the shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding to claim 9, Johnson in view of Honkura discloses the position sensing system of claim 1, wherein the waveguide is configured with one or more bell-shaped portions.
Johnson shows the shape of the waveguide however Johnson in view of Honkura does not discloses “the waveguide is configured with one or more bell-shaped portions”.
However, it have been an obvious matter of design choice to change the shape of the waveguide having one or more bell-shaped portions, since such a modification would have involved a mere change in the shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Regarding to claim 11, Johnson in view of Honkura discloses the position sensing system of claim 10, wherein the stack of layers further comprises an epoxy layer, and wherein the magnetic layer is embedded within the epoxy layer (fig. 3 and paragraph 055 of Honkura shows magnetic layer 1 embedded within glass insulator or an organic material having an insulating property, such as an epoxy resin).

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Honkura as applied to claims 1 and 10 respectively above, and further in view of Lee et al. (WO 2021157870, hereinafter Lee).

Regarding to claims 6 and 15, Johnson in view of Honkura discloses the position sensing system of claims 1 and 10, wherein the first and second substrate layers are each printed circuit boards (fig. 10 of Johnson and paragraph 95 Honkura discloses one of the substrates is PCB).
However, Johnson in view of Honkura does not discloses the first and second substrate layers are each printed circuit boards.
Lee discloses an electronic device may process a signal received from an antenna such as an antenna module or transmit a wireless communication signal using the antenna.
Fig. 5 of Lee shows the device with first and second substrates 510, 520 which are each printed circuit boards. 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Lee into the sensor of Johnson in view of Honkura in order to form a periphery circuitry to the sensor and capable of reducing RF signal interference.

Allowable Subject Matter

Claims 3-5, 12-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  


Regarding to claim 3, the prior arts of record, alone or in combination, do not disclose “a second magnetic layer between the first core layer and the first substrate layer, wherein the second magnetic layer is embedded within a second epoxy layer; a first plating layer over the second epoxy layer; and a second plating layer over the second substrate layer” including all of the limitations of the base claim and any intervening claims.

Regarding to claims 12 and 18 the prior arts of record, alone or in combination, do not disclose “a second magnetic layer between the first core layer and the first substrate layer, wherein the second magnetic layer is embedded within a second epoxy layer, wherein the epoxy layer and the second epoxy layer are made from a reinforced fabric pre- impregnated with an epoxy resin; a first plating layer over the second epoxy layer; and a second plating layer over the second substrate layer” including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863